Citation Nr: 0730702	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2007, the veteran appeared at the RO and testified at 
a video conference hearing before the undersigned Veterans 
Law Judge sitting in Washington, DC.  A copy of the 
transcript is in the record.


FINDINGS OF FACT

1.  The weight of the competent medical evidence establishes 
that the veteran's current bilateral hearing loss disability 
is related to acoustic trauma in military service.

2.  The weight of the competent medical evidence establishes 
that the veteran's current bilateral tinnitus is related to 
acoustic trauma in military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letters dated in October 2001, 
March 2004, and January 2005 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, and 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

The Board notes the veteran's representative's assertion that 
the RO failed to obtain combat engagement records of the 
veteran's ship during the time the veteran served aboard it.   
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, private opinion and examination 
reports, and personal hearing testimony statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  Because the full benefits sought on appeal are 
being granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with these issues 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  When 
implementing the Board's decision for the grant of service 
connection for bilateral hearing loss and bilateral tinnitus, 
the RO will address any notice defect with respect to the 
initial disability rating and effective date.  Significantly, 
the veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.

Service Connection for Bilateral Hearing Loss

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).    

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304 (2006); Hensley, 5 Vet. App. at 
159-60.

On the occasion of the aforementioned hearing on appeal, the 
appellant advanced contentions to the effect that he was 
exposed to loud noise from five and three inch caliber guns 
while he served aboard the USS Conway (DD-507) for six months 
off the coast of Vietnam in support of Marine operations.  He 
maintains that he was a seaman at the time, and his job was 
to load five and three inch guns which fired 200-300 rounds 
during any fire mission, of which there were two to three a 
day, and that he was not issued nor did he wear ear 
protection.  He reflected that he had ringing in his ears and 
hearing loss at times after the firing mission.  He noted 
that he did not become a postal clerk until 1968, when he was 
transferred to another ship.  He denied exposure to acoustic 
trauma in his civilian employment which involved work as a 
wallpaper hanger in a quiet environment.  He testified that 
although he had ringing in his ears when he separated from 
service, he was in his early twenties and ignored it, because 
he was busy getting married and raising a family.  The Board 
finds this testimony to be consistent and credible.
 
The veteran's service entrance examination of July 1965 and 
his separation examination of June 1969 show his hearing to 
be within normal limits.  The veteran's service personnel 
records indicate that he was a seaman when he deployed to 
Vietnam aboard the USS Conway and he did not obtain the 
rating of assistant postal clerk until December of 1966, 
after deployment.

According to a private audiological evaluation received in 
December of 2003, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
60
65
LEFT
30
30
30
30
45

In addition to findings of 40 decibels or over for both ears, 
and findings of 26 decibels or greater for at least three of 
the frequencies, the speech recognition score was 96 percent 
in the right ear and 96 percent in the left ear.  The 
examiner also found the veteran's active duty service exposed 
him to intense noise, that he served with a ship's gun crew 
during combat and worked for a period of time in the ship's 
boiler room.  Based on the veteran's case history, the 
examiner opined that the veteran had significant hearing 
losses and tinnitus of a type and pattern associated with 
intense noise exposure, and that it is "more likely than not 
that a significant portion of these hearing losses and 
tinnitus was due to military related intense noise 
exposure."  The examiner found that nothing else in the 
veteran's history would account for his hearing loss. 

The veteran provided the RO with a statement received in 
December 2004 asserting that when he was initially assigned 
to the USS Conway (DD-507), he started in the boiler room, 
and then after two months, was transferred to the seaman's 
deck force where his primary mission was loading five inch 
guns.  He wrote that he was never issued ear protection.

In written correspondence dated in March 2005, a fellow 
serviceman noted that he was assigned to the USS Conway (DD-
507) from June 1966 to October 1969.  He reiterated that the 
veteran was assigned to the forward 5-inch gun mount.  He 
stated that the blast from this gun was deafening to the 
ears.  

An April 2005 VA audiologist reported the veteran's own 
service history of loading guns from a combat station and 
being exposed to daily gunfire, in addition to his denial of 
occupational or recreational acoustic trauma.  The examiner 
found the audiogram results to be unreliable and not suitable 
for adjudication purposes, because "unreliable behavioral 
responses also call the presence and severity of the reported 
tinnitus into question."  The audiologist diagnosed the 
veteran with pseudohypacusis/non-organic hearing loss and 
reported that the evaluation findings should not be used for 
adjudication.

In comparing the results of these two audiological 
examinations, the Board finds that it must ignore the results 
of the VA's April 2005 examination, as the audiologist has 
deemed it unreliable.  Therefore, based on the results of the 
private examination received in December 2003, the veteran 
meets the threshold for current hearing loss.  The veteran's 
testimony and his service medical records establish that he 
was exposed to acoustic trauma in service, and the private 
audiologist has provided a nexus between the veteran's in-
service acoustic trauma and his current hearing loss.  

After a careful review of the record, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has submitted sufficient evidence to link 
his hearing loss to acoustic trauma in the military.  Where 
evidence favorable to the veteran is of record, and no 
contradictory evidence has been obtained, service connection 
for bilateral hearing loss is warranted.  38 U.S.C.A. §  
5107.  Thus, the veteran's claim for service related hearing 
loss is granted.

Service Connection for Bilateral Tinnitus

Regarding the veteran's claim for bilateral tinnitus, 
competent medical evidence, in the form of the private 
examiner's opinion received in December 2003, establishes 
that the veteran has a current diagnosis of bilateral 
tinnitus.  While service medical records do not show that the 
veteran had any complaints or treatment for tinnitus during 
active service, his testimony shows a history of exposure to 
acoustic trauma, as discussed above.  While service personnel 
records do not show that the veteran worked on the seaman's 
deck force of the USS Conway loading guns, they do show that 
the veteran did not become an assistant postal clerk until 
December 1966.

The veteran is credible in his statement received in November 
2004, and his hearing testimony of July 2007 that although he 
experienced tinnitus while in the military due to his 
exposure to gunfire, he did not complain about it because he 
was getting married and raising a family, and "I basically 
ignored it."
 
Based on this evidence and resolving all reasonable doubt in 
the veteran's favor, the Board finds there is competent 
medical evidence establishing that the veteran's current 
bilateral tinnitus was incurred due to his exposure to 
acoustic trauma in active service.  See 38 U.S.C.A. 
§ 5107(b).  For these reasons, the Board finds the veteran's 
bilateral tinnitus was incurred in active service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


